Fourth Court of Appeals
                                    San Antonio, Texas
                                          JUDGMENT
                                       No. 04-22-00374-CV

            IN THE INTEREST OF C.E.R., T.J.S., M.I.S., and J.L.L. Jr., Children

                   From the 166th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2020PA00131
                      Honorable Charles E. Montemayor, Judge Presiding

     BEFORE JUSTICE CHAPA, JUSTICE WATKINS, AND JUSTICE VALENZUELA

        In accordance with this court’s opinion of this date, the trial court’s July 6, 2022 Final
Order in Suit Affecting the Parent-Child Relationship is AFFIRMED. It is ORDERED that no
costs be assessed against appellant in relation to this appeal because appellant qualifies as indigent
under Texas Rule of Appellate Procedure 20.

       SIGNED November 30, 2022.


                                                  _____________________________
                                                  Beth Watkins, Justice